


Exhibit 10.11
AVALONBAY COMMUNITIES, INC.
2009 STOCK OPTION AND INCENTIVE PLAN
Amendment approved by the Board of Directors at a Meeting held on May 21, 2014,
following a Stockholder vote


Whereas:
The stockholders of the Company have approved certain performance criteria used
to establish performance goals under the AvalonBay Communities, Inc. 2009 Stock
Option and Incentive Plan (the “Stock Incentive Plan), including the addition of
“leverage” as an additional metric that can be used to establish performance
goals under the Stock Incentive Plan.

        
Resolved:
That the definition of “Performance Criteria” in the Stock Incentive Plan, as
approved by the shareholders of the Company on May 21, 2009, is hereby amended
in its entirety to read as follows (deleted language is strikethrough; modified
or added language is underscored):





“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: (i) earnings before interest, taxes, depreciation and
amortization; (ii) net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); (iii) changes in the market price of the
Stock; (iv) cash flow; (v) funds from operations or similar measure; (vi) sales
or revenue; (vii) acquisitions or strategic transactions; (viii) operating
income (loss); (ix) return on capital, assets, equity, or investment; (x) total
stockholder returns or total returns to stockholders; (xi) gross or net profit
levels; (xii) productivity; (xiii) expense; (xiv) margins; (xv) operating
efficiency; (xvi) customer satisfaction; (xvii) working capital; (xviii)
earnings per share of Stock; or (xix) lease up performance, net operating income
performance or yield on development or redevelopment communities, and/or (xx)
leverage (measured as a ratio based on debt or interest expense to earnings
before interest, taxes, depreciation and amortization (EBITDA) or to total
market capitalization, or similar measures), any of which under the preceding
clauses (i) through (xxxix) may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.








































